Citation Nr: 0311956	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
heart disability, alleged as due to a VA facility's failure 
to diagnose and treat the heart disability from July 1994 to 
May 1996.  

2.  Entitlement to a nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1955 to 
July 1958 and reserve duty from July 1958 to April 1963.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision from the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to compensation under 
38 U.S.C. § 1151 for a heart disability resulting from 
treatment at a VA Medical Center and a November 2000 
administrative decision from the VARO that denied entitlement 
to a nonservice-connected pension.  Appellate consideration 
of these two issues will be deferred pending completion of 
the development requested in the REMAND portion of this 
decision.  

A third issue is no longer before the Board.  In April 2002, 
the Board denied the existence of clear and unmistakable 
error in a May 7, 1980 Board decision, which denied 
entitlement to service connection for hypertension and 
residuals of injuries to the head, neck, back, left ankle, 
and chest, including the lungs and ribs.  The April 2002 
Board decision became final because the veteran was notified 
of the decision by letter dated April 11, 2002, and he did 
not appeal.  See 38 U.S.C.A. §§ 7104(b), 7252, 7266(a) (West 
2002); 38 C.F.R. §§ 20.1001, 20.1100 (2002).  


REMAND

In March 2002, under newly amended VA regulations, the Board 
undertook additional development on the issues of entitlement 
to compensation under 38 U.S.C. § 1151 for a heart disability 
and entitlement to a nonservice-connected pension.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 38 C.F.R. 
§ 19.9(a)(2).  During the Board's development, the veteran 
filed additional lay statements and private medical evidence, 
and the Board obtained additional VA medical records and a VA 
medical opinion.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the Board's authority to 
consider additional evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration as contrary to 38 U.S.C. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran has not filed a waiver; therefore, the 
only available course is to remand the case for the RO's 
initial consideration of the additional evidence and 
readjudication of the issues.  

This case must also be remanded because the VA has a duty to 
assist the veteran in obtaining confirmation of his alleged 
period of active service with the Army from January 7, 1955 
to April 26, 1955.  The August 2002 notice from the National 
Personnel Records Center reconfirmed the April 27, 1955 to 
July 17, 1958 period of active duty but never addressed the 
alleged period of service from January 7, 1955 to April 26, 
1955.  The VA must make reasonable efforts to associate all 
of the veteran's service department records with the claims 
folder or to confirm that the records are unavailable.  
Jolly v. Derwinski, 1 Vet. App. 37 (1990).  Whenever the 
Secretary attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C. § 5103A; 38 C.F.R. §3.159(c)(2).  A single request 
for pertinent service records specifically requested by a 
claimant and not obtained does not fulfill the duty to 
assist.  Schroeder v. West, 212 F.3d 1265, 1270 (Fed. Cir. 
2000).  

In addition, the VA has a duty to assist the veteran in 
obtaining additional VA medical records.  In a December 17, 
2002 statement the veteran clarified that the VA had not been 
able to obtain his July 1994 VA appointment records from the 
Jackson, Mississippi VA Medical Center because he had 
actually been treated in the emergency room for shortness of 
breath and chest pains.  Although a November 2002 VA letter 
indicates that the veteran canceled a July 9, 1994 
appointment, the record does not show that VA emergency room 
records from July 9, 1994 were obtained or confirmed as 
unavailable.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The RO should make reasonable efforts 
to obtain service department records for 
the veteran's alleged period of active 
service with the Army from January 7, 
1955 to April 26, 1955 through official 
channels.  If no service department 
records can be found for this period, or 
if they have been destroyed, ask for 
specific confirmation of that fact.  All 
efforts made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.  

2.  The RO should request and associate 
with the claims file copies of emergency 
room records generated on or about July 
9, 1994 at the Jackson, Mississippi VA 
Medical Center.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the veteran that we will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time for the 
veteran to respond.  

3.  After completion of Step #2, request 
a claims folder review and addendum 
medical opinion from a VA cardiologist 
other than M.P.S., who wrote the 
September 2002 VA medical opinion.  The 
claims file, including the additional 
medical records, and a separate copy of 
this remand should be made available to 
and reviewed by the examiner before 
rendering the addendum opinion.  The VA 
cardiologist should note whether the 
claims folder was reviewed and state a 
medical opinion as to: a) whether the 
veteran's heart disability resulted from 
the VA's failure to reach a timely and 
accurate diagnosis or VA's fault in 
providing medical treatment; b) whether 
the veteran's heart disability resulted 
from an event that was not reasonably 
foreseeable; and c) whether the veteran's 
heart disability resulted from substance 
abuse or other willful misconduct.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi , 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review any 
addendum VA medical opinion to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand, and if not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
compensation under 38 U.S.C. § 1151 for a 
heart disability, alleged as due to a VA 
facility's failure to diagnose and treat 
the heart disability from July 1994 to 
May 1996, and of entitlement to a 
nonservice-connected pension based upon 
the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claims remain in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claims.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

6.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



